Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1661 Filed 03/31/21 Page 1 of 16




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 Tiffany J. Wiggins,

                         Plaintiff,
                                        Case No. 19-13317
 v.
                                        Judith E. Levy
 Commissioner of Social Security,       United States District Judge

                         Defendant.     Mag. Judge David R. Grand

 ________________________________/

 OPINION AND ORDER ADOPTING THE FACTUAL FINDINGS
    BUT REJECTING THE LEGAL CONCLUSIONS IN THE
    REPORT AND RECOMMENDATION [15], SUSTAINING
  THE GOVERNMENT’S OBJECTIONS [16], GRANTING THE
 GOVERNMENT’S MOTION FOR SUMMARY JUDGMENT [12],
   AND DENYING PLAINTIFF’S MOTION FOR SUMMARY
                   JUDGMENT [11]

      Before the Court is Magistrate Judge David R. Grand’s Report and

Recommendation (“R&R”) (ECF No. 15) recommending that the Court

deny Defendant Commissioner of Social Security (the “Government”)’s

motion for summary judgment, (ECF No. 12), grant Plaintiff Tiffany

Wiggins’ motion for summary judgment, (ECF No. 11), and remand this

case for further proceedings before the Administrative Law Judge
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1662 Filed 03/31/21 Page 2 of 16




(“ALJ”). Defendant submitted two objections to the R&R. (ECF No. 16.)

Plaintiff did not respond.

      For the reasons set forth below, both of the Government’s objections

are SUSTAINED. The Court ADOPTS the factual findings in the Report

& Recommendation and REJECTS the legal conclusions. The Court

GRANTS the Government’s motion for summary judgment and DENIES

Plaintiff’s motion for summary judgment.

      I.     Background

      The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The factual and

procedural background from the R&R are incorporated as if fully set forth

herein.

      II.    Legal Standard

      A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be

proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties     to   specify   the   part   of   the   order,   proposed   findings,


                                         2
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1663 Filed 03/31/21 Page 3 of 16




recommendations, or report to which [the party] objects and to state the

basis for the objection.” Pearce v. Chrysler Group LLC Pension Plan, 893

F.3d 339, 346 (6th Cir. 2018) (internal citations omitted). Objections that

restate arguments already presented to a magistrate judge are improper,

Coleman-Bey v. Bouchard, 287 F. App’x 420, 422 (6th Cir. 2008) (citing

Brumley v. Wingard, 269 F.3d 629, 647 (6th Cir. 2001)), as are those that

dispute    merely    the   general    correctness    of   the   report   and

recommendation. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

      The Supreme Court recently addressed the standard the district

court must apply when conducting its de novo review. In Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019), the Court explained that the

phrase “substantial evidence” is a “term of art.” Id. (internal citations

omitted). “Under the substantial-evidence standard, a court looks to an

existing administrative record and asks whether it contains ‘sufficien[t]

evidence’ to support the agency’s factual determinations.” Id. (internal

citations omitted). “And whatever the meaning of ‘substantial’ in other

contexts, the threshold for such evidentiary sufficiency is not high.

Substantial evidence . . . is ‘more than a mere scintilla.’” Id. (internal

citations omitted). Specifically, “[i]t means—and means only—'such


                                      3
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1664 Filed 03/31/21 Page 4 of 16




relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Id. (internal citations omitted).

      III. Analysis

      The Government lodges two objections to Judge Grand’s R&R:

      1) At step two, Magistrate Judge Grand improperly
         reweighed the evidence to conclude that substantial
         evidence contradicted the ALJ’s step-two finding that
         Plaintiff’s carpal tunnel syndrome (CTS) was a non-severe
         impairment; and

      2) At step two, Magistrate Judge Grand erred in finding that
         the ALJ insufficiently discussed Plaintiff’s CTS in
         determining her Residual Function Capacity (RFC).

(ECF No. 20.) For the reasons below, these objections are SUSTAINED.

Objection 1

      The    Government’s     first   objection   is   that   Judge   Grand

impermissibly reweighed the evidence in concluding that the ALJ’s step-

two CTS determination was not based on substantial evidence. (ECF No.

16, PageID.1642.)

      In determining whether an individual is “disabled” within the

meaning of the Social Security Act, the ALJ must perform the following

five-step sequential analysis:


                                      4
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1665 Filed 03/31/21 Page 5 of 16




      Step One: If the claimant is currently engaged in substantial
      gainful activity, benefits are denied without further analysis.
      Step Two: If the claimant does not have a severe impairment
      or combination of impairments that “significantly limits . . .
      physical or mental ability to do basic work activities,” benefits
      are denied without further analysis.
      Step Three: If the claimant is not performing a substantial
      gainful activity, has a severe impairment that is expected to
      last for at least twelve months, and the severe impairment
      meets ore quals one of the impairments listed in the
      regulations, the claimant is conclusively presumed to be
      disabled regardless of age, education, or work experience.
      Step Four: If the claimant is able to perform his or her past
      relevant work, benefits are denied without further analysis.
      Step Five: Even if the claimant is unable to perform his or
      her past relevant work, if other work exists in the national
      economy that the claimant can perform, in view of his or her
      age, education, and work experience, benefits are denied.
Scheuneman v. Comm’r of Soc. Sec., No. 11-10593, 2011 WL 6937331, at

*7 (E.D. Mich. Dec. 6, 2011) (citing 20 C.F.R. § 404.1520).

      In this case, the ALJ found at step two that Plaintiff’s CTS was not

a severe impairment. In his R&R, Judge Grand recommended that the

Court reverse this determination. (ECF No. 15, PageID.1628.) In its

objection, the Government argues that Judge Grand placed improper

weight on Plaintiff’s own subjective reports, as well as on the medical


                                      5
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1666 Filed 03/31/21 Page 6 of 16




opinions of Dr. Lerner and Dr. Jankowski, in concluding that there was

not substantial evidence to support a finding that CTS is a non-severe

impairment. The ALJ’s finding as to the carpal tunnel diagnosis is as

follows:

      Dr. Lerner conducted a nerve conduction study on December
      18, 2014 of the claimant’s upper extremities, which showed
      mild bilateral carpal tunnel syndrome (Exhibits 2F, pg. 21
      and 15F, pg. 71) . . . [this] additional impairment do[es] not
      significantly limit the claimant’s ability to perform basic work
      activities as required by SSR 85-28. Thus, the undersigned
      finds these additional alleged impairments are nonsevere.”
(ECF No. 9-2, PageID.47.)

      In concluding that this finding was not supported by substantial

evidence, Judge Grand found the following:

      First, the ALJ fails to note that, in the December 2014 nerve
      conduction study she cites, physical therapy and analgesic
      medications are recommended, as well as a neurosurgical
      consultation. (Tr. 405). It is hard to imagine that surgery
      would be contemplated if Wiggins’ CTS did not significantly
      limit her physical ability to perform basic work activities. See
      20 C.F.R. § 404. 1520(c). Indeed, on July 22, 2015, when
      Wiggins continued to complain of hand and wrist pain, Dr.
      Lerner prescribed bilateral wrist splints to address her CTS.
      (Tr. 418-19). She also issued a Disability Restriction Letter
      that same day, indicating that Wiggins should not lift over
      five pounds and should not engage in pushing, pulling, or

                                      6
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1667 Filed 03/31/21 Page 7 of 16




      repetitive gripping until August 19, 2015, because of her CTS.
      (Tr. 420). These restrictions continued over time (E.G., Tr.
      425).
      Moreover, in addition to this nerve conduction study—which
      showed diagnostic evidence of CTS—and the prescribed
      bilateral wrist splints, the record is replete with other
      evidence that Wiggins’ CTS causes pain, cramping,
      numbness, and tingling in both hands, which would
      undoubtedly interfere with her ability to lift, push, pull,
      reach, carry, and handle. (E.g., Tr. 492 (“numbness in hands”
      in 2015); Tr. 808, 815 (weakness, numbness, and tingling in
      bilateral hands in 2015); Tr. 822, 824, 826 (positive Tinel’s
      sign in 2015); Tr. 585-86 (at a new patient appointment with
      Violette Henein, M.D. in December 2015, numbness and
      tingling reported in the bilateral hands and resting tremor
      observed in the right hand); Tr. 579, 582 (pain, numbness, and
      tingling in the bilateral hands in early 2016)).
      On April 20, 2016, one of Wiggins’ treating physicians, David
      Jankowski, D.O., completed a Medical Assessment of Ability
      to Do Work Related Activities (Physical). (Tr. 506-09).
      Although the ALJ referenced Dr. Jankowski’s opinion
      regarding lifting, carrying, standing, and walking (Tr. 21), she
      made no mention at all of Dr. Jankowski’s opinion that
      Wiggins has significant limitations with reaching, handling,
      and fingering, and could never perform any of these activities
      (Tr. 507). Throughout 2016, Wiggins continued to report
      numbness, tingling, pain, and burning in her bilateral hands.
      (Tr. 516, 576, 792, 837, 839, 1000). And, at times that year,
      she had swelling and/or reduced strength in the bilateral
      hands, as well as decreased sensation over the thumb to light
      touch bilaterally and a resting tremor in her right (dominant)
      hand. (Tr. 518, 524, 570, 576, 1000, 1258). The same was true

                                      7
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1668 Filed 03/31/21 Page 8 of 16




      throughout 2017 and 2018. (Tr. 1004, 1009-10, 1014, 1017,
      1020, 023, 1236, 1277, 1282, 1305, 1333, 1340, 1352, 1371-72,
      1404). As set forth above, then, the ALJ’s finding that
      Wiggins’ CTS does not create more than de minimis work-
      related limitations is contradicted by significant portions of
      the record.
(ECF No. 15, PageID.1632-1634.)

      In its first objection, the Government argues that the findings above

constitute an improper re-weighing of the record evidence. The Court

agrees. While the Court must “take into account whatever in the record

fairly detracts from [the] weight” of the Commissioner’s decision, TNS,

Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting Universal

Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)), “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding

‘even if there is substantial evidence in the record that would have

supported an opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581

F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d 270, 273

(6th Cir. 1997)). Ultimately, the ALJ’s decision “cannot be overturned if

substantial evidence, or even a preponderance of the evidence, supports

the claimant’s position, so long as substantial evidence also supports the




                                      8
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1669 Filed 03/31/21 Page 9 of 16




conclusion reached by the ALJ.” Jones v. Comm’r of Soc. Sec., 336 F.3d

469, 477 (6th Cir. 2003).

      Judge Grand’s decision relies heavily on the medical findings and

opinions of Drs. Jankowski and Lerner. However, the ALJ also addressed

these findings and provided reasons for discounting them. The ALJ’s

opinion summarizes the objective medical and opinion-based findings of

both Dr. Jankowski and Dr. Lerner, and assigns them little weight for

the following reason:

      The undersigned finds the disability opinions from both Dr.
      Lerner and Dr. Jankowski are finite and both infringe on the
      area of disability reserved to the Commissioner of Social
      Security under 20 CFR §§ 404.1527(d). Therefore, the
      undersigned assigns no weight to these treating source
      opinions. As to the balance of Dr. Lerner’s and Dr.
      Jankowski’s treating source opinions dealing with functional
      limitations, the undersigned gives them little weight because
      they are not consistent with their own treatment records.
      Furthermore, the undersigned finds Dr. Jankowski’s
      extensive limitations are not supported by the conservative
      longitudinal treatment history and mild objective findings,
      outlined above.




                                      9
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1670 Filed 03/31/21 Page 10 of 16




 (ECF No. 9-2, PageID.53.) Additionally, other medical evidence in the

 record discounts the findings of Drs. Jankowski and Lerner.1 For

 example, state agency physician Dr. Langham’s expert opinion evaluated

 Plaintiff’s EMG study, a variety of her subjective hand/arm complaints,

 exam reports, and various disability certificates, and concluded that

 Plaintiff had no manipulative limitations.2 (ECF No. 9-2, PageID.125-

 126.)



         1The Government additionally argues that Dr. Lerner and Dr. Jankowski’s
 reports are suspect because the two doctors were subsequently indicted for various
 medical malpractices and have both since had their medical licenses suspended.
 Specifically, the Government argues that Dr. Lerner was “convicted of health care
 fraud in this district in 2016” for, “between 2008 and 2015 . . . lur[ing] patients to his
 clinic with prescriptions for unnecessary controlled substances; knowingly
 provid[ing] false statements to Medicare about the services he provided; and
 conduct[ing] unnecessary office visits and tests.” (ECF No. 16, PageID.1645-1646.) As
 to Dr. Jankowski, the Government argues that “Dr. Jankowski was indicted in this
 district on June 7, 2017, on counts of conspiracy to distribute controlled substances
 and attempt and conspiracy to commit health care fraud.” (Id. at PageID.1649.)
        The Government argues that affirming Judge Grand’s opinion would
 potentially render remand futile because “the ALJ would have discretion to consider
 [the doctors’] records and opinions under one of the enumerated ‘good cause’
 exceptions, but only if there were no reason to believe that fraud was involved in the
 production of that evidence.” (Id. at PageID. 1646-1647.)
        However, the Court need not analyze the impact of this argument or speculate
 on the futility of a remand, because the Court sustains both of the Government’s
 objections for the reasons above.
        2 As the Government acknowledges, the ALJ did not formally adopt Dr.

 Langham’s expert opinion because more recent evidence supported an exertional
 limitation to sedentary work. (See ECF No. 9-2, PageID.52 (“the consultant did not
 consider evidence submitted at the hearing level, which requires a sedentary residual
                                            10
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1671 Filed 03/31/21 Page 11 of 16




       As to Plaintiff’s subjective reports of pain, the ALJ did not find them

 to be borne out by the objective medical evidence. “A subjective allegation

 of disabling symptoms alone is insufficient; the claimant must

 substantiate the symptoms by objective clinical or lab findings.” Kornecky

 v. Comm’r of Soc. Sec., 167 Fed. Appx. 496, 498 (6th Cir. 2006).

 Regardless, the ALJ did take Plaintiff’s subjective reports into

 consideration at a later point in the opinion when she concluded that

 Plaintiff did indeed have mild bilateral CTS that caused some limitation

 in her movement: “with that right dominant upper extremity, [Plaintiff]

 could use it for grasping or gross manipulation and fingering or fine

 manipulation but only on a frequent basis but not a constant basis.” (ECF

 No. 9-2, PageID.48.) See Bradford v. Sec’y of Health & Human Servs., 803

 F.2d 871, 873 (6th Cir. 1986) (the ALJ’s decision should be read as a

 whole).

       To be clear: the severity of Plaintiff’s CTS is a close case. And the

 Court agrees with Judge Grand that substantial evidence exists to

 support the position that Plaintiff’s CTS is a severe manipulative


 functional capacity, as noted above”).) However, Dr. Langham’s conclusion that there
 were no manipulative limitations bolsters the ALJ’s compatible conclusion and
 independent discounting of the contrary medical evidence.
                                         11
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1672 Filed 03/31/21 Page 12 of 16




 limitation. However, substantial record evidence also exists to support

 the contrary position reached by the ALJ, and accordingly the Court must

 affirm. Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009)

 (“if substantial evidence supports the ALJ’s decision, this Court defers to

 that finding ‘even if there is substantial evidence in the record that would

 have supported an opposite conclusion”).

       Accordingly, the Government’s first objection is SUSTAINED.

           A. Objection 2

       The Government’s second objection argues that Magistrate Judge

 Grand erred in finding that the ALJ insufficiently discussed Plaintiff’s

 CTS in determining her RFC. (ECF No. 15, PageID.1656.)

       The ALJ’s findings as to the CTS in the RFC were as follows:

       After careful consideration of the entire record, the
       undersigned finds that the claimant has the residual
       functional capacity to perform sedentary work as defined in
       20 CFR 404.1567(a) except . . . with that right dominant upper
       extremity, she could use it for grasping or gross manipulation
       and fingering or fine manipulation but only on a frequent
       basis but not on a constant basis.
       …
       The undersigned further finds the claimant could use her
       right dominant upper extremity for grasping or gross
                                      12
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1673 Filed 03/31/21 Page 13 of 16




       manipulation and fingering or fine manipulation but only on
       a frequent basis so not a constant basis supported by a normal
       physical examination report (Exhibit 25F, pg. 25). On
       January 12, 2018, Dr. Bitkowski noted she had normal range
       of motion of the upper extremities with 5/5 strength and no
       gross abnormalities (Exhibit 25F, pg. 25).
 (ECF No. 9-2, PageID.48, 52.) In determining that this discussion was

 insufficient, Judge Grand concluded the following:

       [W]hile the ALJ did in fact consider the effects of [Plaintiff’s]
       CTS on her RFC (Tr. 19), the ALJ’s analysis and ultimate
       conclusion in this respect are not supported by substantial
       evidence because the ALJ failed to discuss significant
       competing record evidence regarding [Plaintiff’s] CTS.
       ...
       The problem with the ALJ’s analysis, however, is that she
       relies on a single page from a record in excess of 1500 pages
       to support her finding as to [Plaintiff’s] abilities to perform
       fine and gross manipulation. Despite all of the other evidence
       discussed above—including EMG evidence of bilateral CTS; a
       prescription for wrist splints; numerous references to a
       resting tremor in the right hand; numerous reports of pain,
       cramping, numbness, and tingling in both hands over a period
       of several years; findings of decreased strength; decreased
       sensation over the thumb to light touch bilaterally; and a
       positive Tinel’s sign—the ALJ simply failed to discuss, let
       alone meaningfully weigh, these findings in favor of a single
       note from one visit to a physician in early 2018. Moreover, the
       Court notes that, in April 2016, Dr. Jankowski opined that
       [Paintiff] has significant limitations with reaching, handling,
       and fingering, and could never perform any of these activities

                                      13
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1674 Filed 03/31/21 Page 14 of 16




       (Tr. 507). The Court also notes that at the hearing, it was
       noted that Wiggins’ right hand was trembling, and she
       testified that it was like that ‘constantly’ and caused her to be
       ‘very clumsy’ when using it. (Tr. 46-47). Considering all of this
       evidence, the ALJ’s reliance on a single note in which one
       doctor found normal strength and range of motion in the
       upper extremities (Tr. 1323) does not allow the Court to
       conclude that the ALJ’s incorporation of [Plaintiff’s] CTS into
       her RFC is supported by substantial evidence . . . . Rather, a
       thorough and even weighing of the competing evidence by the
       ALJ is required to develop a proper RFC.
 (ECF No. 15, PageID.1636-1637.)

       When making an RFC determination in which a severe impairment

 is found, “the combined effects of all impairments must be considered,

 even if other impairments would not be severe.” White v. Comm’r of Soc.

 Sec., 312 Fed. Appx. 779, 787 (6th Cir. 2009). Additionally, it is well

 established that an ALJ need not discuss every treatment note to show

 it was considered. Kornecky, 167 Fed. Appx. at 508 (“[A]n ALJ can

 consider all the evidence without directly addressing in his written

 decision every piece of evidence submitted by a party. Nor must an ALJ

 make explicit credibility findings as to each bit of conflicting testimony,

 so long as h[er] factual findings as a whole show that [s]he implicitly




                                      14
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1675 Filed 03/31/21 Page 15 of 16




 resolved such conflicts.”) (citing Loral Defense Systems-Akron v. N.L.R.B.,

 200 F.3d 436, 453 (6th Cir. 1999)).

       The Government’s objection is sustained because the ALJ’s opinion

 demonstrates that she took into consideration the relevant objective and

 subjective medical testimony regarding Plaintiff’s CTS. As set forth

 above, substantial evidence supports the ALJ’s determination regarding

 the severity of Plaintiff’s CTS and the medical impact that it has on

 Plaintiff’s RFC. It is clearly established that the ALJ need not repeat her

 explicit findings during the RFC discussion if those findings appear

 elsewhere in the opinion. See Bradford, 803 F.2d at 873 (the ALJ’s

 decision should be read as a whole).

       Accordingly, the Government’s second objection is SUSTAINED.

             IV.   Conclusion

       For the reasons set forth above, the Government’s objections (ECF

 No. 16) are sustained. Accordingly, the factual findings in the Report and

 Recommendation (ECF No. 15) are ADOPTED, the legal conclusions in

 the Report and Recommendation are REJECTED, the Government’s

 motion for summary judgment (ECF No. 12) is GRANTED, and

 Plaintiff’s motion for summary judgment (ECF No. 11) is DENIED.
                                   15
Case 5:19-cv-13317-JEL-DRG ECF No. 17, PageID.1676 Filed 03/31/21 Page 16 of 16




       IT IS SO ORDERED.

 Dated: March 31, 2021                     s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge



                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on March 31, 2021.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      16
